DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 23, 2021.
Claims 32-49 and 51 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 32, 39, and 45 are independent. As a result claims 32-51 are pending in this office action.


Response to Arguments
Applicant's argument filed February 23, 2021 regarding the rejection of claims 32-51 under 35 U.S.C 101, has been fully considered and is not persuasive. 
Applicants argue in substance:
Regarding claims 32-51, the applicants submit that the steps are being performed are directed to statutory subject matter with significantly more.



Therefore, the 35 U.S.C 101 rejection of claims 32-51 are maintained.

Applicant's arguments filed February 23, 2021 regarding the rejection of claims 32, 39, and 45 under 35 U.S.C 102 (a)(2) and 35 U.S.C 103  have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of obtaining social networking behavior of a patient and comparing obtained social networking data against patient data records. 

For example, the limitations directed toward receiving and obtaining data are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitation of determining social behavior of patient data and confirming patient symptom data, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations associated with receiving patient data and obtaining patient social network data and determining patient social behavior information for a patient are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – storing step. The computing device in steps is recited at a high-level of generality (i.e., as a processor performing a generic computer function of obtaining and determining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.

Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of inferring a patient’s mental state based on social behavior and comparing inferred mental state against patient symptom data.
The limitation of inferring patient mental state and comparing inferred mental state against patient information, as recited, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronic processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward inferring mental state and comparing mental state data are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitation of inferring patient mental state and comparing mental state data against patient information, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations associated with inferring and comparing data to determine patient data accuracy for treatment recommendations are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a storage device to store patient information. The processor in steps is recited at a high-level of generality (i.e., as a processor performing a generic computer function of comparing information to determine accuracy) such that it amounts no more than mere instructions to apply the exception using a generic computer component, reciting computer devices that are extra solution activity and generic computer process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.

Claims 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of confirming patient data, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with confirming patient via inferred mental state and severity of a symptom are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

Claims 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining patient has ignored treatment recommendation, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with notifying caregiver of patient ignoring treatment and alerting patient of non-compliance of treatment recommendation are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

Claims 46-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of comparing symptomatic event of patient against patient information, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with patient symptom information and patient medical history information are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device and electronic processor to perform both the obtaing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 33-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (US 2012/0246102) (hereinafter Sudharsan) in view of Almosni et al. (US 2013/0297536) (hereinafter Almosni).
Regarding claim 32, Sudharsan teaches a method comprising receiving, at a computing device, patient symptom data obtained from a patient via a computer network (see Fig. 3, para [0024], para [0040], discloses adaptive pattern service receiving patient symptoms fro, patient); and storing, by the computing device, the confirmed patient symptom data using a symptom database engine (see Fig. 3, Fig. 11, para [0040], para [0043], discloses storing patient symptoms using adaptive pattern service knowledge-based repository).
Sudharsan does not explicitly teach obtaining, by the computing device,  data about the patient from one or more internet hosted social network websites via the computer network; determining, by the computing device, social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites; confirming, by the computing device, the patient symptom data wherein the confirming comprises using the social behavior information to determine an accuracy of the patient symptom data.
Almosni teaches obtaining, by the computing device, data about the patient from one or more internet hosted social network websites via the computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices); determining, by the computing device, social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data); confirming, by the computing device, the patient symptom data wherein the confirming comprises using the social behavior information to determine an accuracy of the patient symptom data (see Figs. 3-4, para [0016], para [0085-0086], discloses assessing patients current mental condition, initiating warnings (symptoms) indicating probable changes in patients mental status according to patients social network behavior).
Sudharsan/Almosni are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan to utilize social network behavior from disclosure of Almosni. The motivation to combine these arts is disclosed by Almosni as “it would be advantageous to apply known digital footprint to estimate a patient's current condition, and report and generate a response accordingly” (para [0009]) and utilizing social network behavior is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 33, Sudharsan/Almosni teaches a method of claim 32.
Sudharsan further teaches requesting additional patient information in response to confirming the patient symptom data (see para [0007], para [0030], discloses requesting additional interventions and information regarding patients observed medication patterns in alerting healthcare provider).

Regarding claims 34, Sudharsan/Almosni teaches a method of claim 32.
Sudharsan does not explicitly teach inferring a mental state of being based on the social behavior information; and the patient symptom data is further confirmed via the inferred mental state of being.
Almosni teaches inferring a mental state of being based on the social behavior information; and the patient symptom data is further confirmed via the inferred mental state of being (see Fig.3,  para [0085-0086], discloses predicting a user’s mental state based on patient behavioral patterns of patient social users and predicting risk probability of developing various mental episodic conditions).

Regarding claim 35, Sudharsan/Almosni teaches a method of claim 32.
Sudharsan does not explicitly teach receiving patient telemetry data; and wherein the patient data is further confirmed via the telemetry data.
Almosni teaches receiving patient telemetry data; and wherein the patient data is further confirmed via the telemetry data (see Fig. 2, para [0016], para [0059], discloses receiving patient mental health data from a remote device (telemetry data) in monitoring patient mental health).
Regarding claim 38, Sudharsan/Almosni teaches a method of claim 32.
Sudharsan does not explicitly teach providing a treatment recommendation based on the confirmed patient symptom data and the data about the patient obtained from the one or more internet hosted social network websites.
Almosni teaches providing a treatment recommendation based on the confirmed patient symptom data and the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 3-4,  para [0085-0086], para [0088], discloses assessing patients current mental condition with treatment, by monitoring patient web activities and initiating warnings (symptoms) indicating probable changes in patients mental status according to patients social network behavior and identifying irregularity in patient behavior according to specific treatment and updating patient mental health status).

Claims 39, 40, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2012/0179489) (hereinafter Gupta) in view of Almosni et al. (US 2013/0297536) (hereinafter Almosni).
Regarding claim 39, Gupta teaches a medium comprising accessing a database record comprising the treatment recommendation for the patient (see Figs. 4-5,  para [0010-0011], para [0042], discloses accessing a user’s (patient) healthcare portfolio including recommendations for health management such as skin care treatment as it relates to a skin cancer prevention program); and storing results of the analysis in the database record (see Fig. 5, Fig. 6, para [0082-0083], discloses storing users health management behavior over time).
Gupta does not explicitly teach obtaining data about the patient from one or more internet hosted social network websites via a computer network; determining social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites; analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information to the treatment recommendation
Almosni teaches obtaining data about the patient from one or more internet hosted social network websites via a computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices); determining social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data); analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information to the treatment recommendation (see Figs. 3-4,  para [0085-0086], para [0088], discloses assessing patients current mental condition with treatment, by monitoring patient web activities and initiating warnings (symptoms) indicating probable changes in patients mental status according to patients social network behavior and identifying irregularity in patient behavior according to specific treatment). 
Gupta/Almosni are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta to utilize social network behavior from disclosure of Almosni. The motivation to combine these arts is disclosed by Almosni as “it would be advantageous to apply known digital footprint to estimate a patient's current condition, and report and generate a response accordingly” (para [0009]) and utilizing social network behavior is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 40, Gupta/Almosni teaches a medium of claim 39.
Gupta does not explicitly teach wherein the analyzing comprises determining that the patient has ignored the treatment recommendation based on the social behavior information.
Almosni teaches wherein the analyzing comprises determining that the patient has ignored the treatment recommendation based on the social behavior information (see Fig. 2-3, para [0017], para [0086], discloses determining ignoring treatment based on detected irregularities in a patients social network behavior).

Regarding claim 43, Gupta/Almosni teaches a medium of claim 39.
Gupta does not explicitly teach inferring the patient's mental state of being based on the social behavior information; and wherein the patient data is further confirmed via the inferred mental state of being.
Almosni teaches inferring the patient's mental state of being based on the social behavior information; and wherein the patient data is further confirmed via the inferred mental state of being (see Fig.3,  para [0085-0086], discloses predicting a user’s mental state based on patient behavioral patterns of patient social users and predicting risk probability of developing various mental episodic conditions).

Regarding claim 44, Gupta/Almosni teaches a medium of claim 39.
Gupta further teaches updating the treatment recommendation based on the analyzed patient's compliance with the treatment recommendation (see Fig. 11, para [0050], para [0082-0083], discloses updating a user’s recommended programs based on a user’s updated health portfolio data,  program metrics and recalculating a user’s health rating according to program compliance).

Claims 45-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Almosni et al. (US 2013/0297536) (hereinafter Almosni) in view of Hunt (US 2014/0243608) (hereinafter Hunt).
Regarding claim 45, Almosni teaches a system comprising an electronic processor including an inference section that infers a mental state of being of the patient based on social behavior information about the patient from at least one internet hosted social network website (see Fig. 2, para [0016], para [0031], para [0078-0080], discloses monitoring mental health digital behavior including predictive analysis based on analyzing a patients web activities including social network activities to detect irregularities in patient’s behavior patterns and generate deterioration predictions regarding a patient’s  mental state health), wherein the electronic processor obtains data about the patient from the at least on internet hosted website via a computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices) and determines the social behavior information about the patient based on the data (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data); wherein the inference section processes the patient's mental state of being to compile mental state data (see Fig. 2, par [0015], para [0031], discloses predictions regarding a patients mental health and risk probability of developing various mental episodic conditions); a storage device that stores patient symptom information obtained from the patient (see Fig. 2, para [0031], para [0084], discloses device storing various warnings regarding a change in a patient’s mental status in patient alerts sent to physician/therapist).
Almosni does not explicitly teach a symptom engine that stores symptom data, wherein the symptom engine compares the mental state data against the patient symptom information to determine an accuracy of the patient information; wherein the system generates a treatment recommendation based on results from the symptom engine and transmits the treatment recommendation via computer network.
Hunt teaches a symptom engine that stores symptom data, wherein the symptom engine compares the mental state data against the patient symptom information to determine an accuracy of the patient information (see Fig. 4b, Fig. 5a, para [0043], para [0083-0084], discloses storing patient symptoms in patient information database, comparing mental state data against real-time patient data in evaluation of effectiveness of medication to determine dosage recommendation to patient); wherein the system generates a treatment recommendation based on results from the symptom engine and transmits the treatment recommendation via computer network (see para [0044], discloses treatment that is recommended based on symptoms).
Almosni/Hunt are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni to compare mental state data against patient symptom information from disclosure of Hunt. The motivation to combine these arts is disclosed by Hunt as “a need exists for ways to accurately evaluate benefits, side effects and other effects of a patient's medication, as they occur in real-time” (para [0006]) and comparing mental state data against patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 46, Almosni/Hunt teaches a system of claim 45.
Almosni does not explicitly teach an interface for a monitoring section that monitors a symptomatic event of the patient; and wherein the symptom engine further compares the symptomatic event against the patient symptom information to determine the accuracy of the patient symptom information.
Hunt teaches an interface for a monitoring section that monitors a symptomatic event of the patient (see Fig. 3G, para [0138], discloses real-time clinical evaluation system patient information related to ADHD symptoms); and wherein the symptom engine further compares the symptomatic event against the patient symptom information to determine the accuracy of the patient symptom information (see Figs. 3H-I, para [0007], para [0139-0140], discloses comparing symptoms in a patients response over time to a treatment to determine ‘Best Fit’ for a given patient).

Regarding claim 47, Almosni/Hunt teaches a system of claim 45.
Almosni further teaches the patient symptom information further comprises medical history information of the patient, and the inferring further comprises inferring the mental state of being of the patient based on the stored medical history information of the patient (see Fig. 2, para [0017], para [0085-0086], discloses predicting patient mental health status based on learning patients unique behavioral patterns and tracked behavior irregularities).

Regarding claim 48, Almosni/Hunt teaches a system of claim 45.
Almosni does not explicitly teach the symptom engine identifies that the patient has reduced a severity of one or more symptoms in the patient symptom information.
Hunt teaches the symptom engine identifies that the patient has reduced a severity of one or more symptoms in the patient symptom information see Fig. 3G, Figs. 22-25, para [0043], para [0138], discloses identifying a patient has reduce severity of a symptom in patient information presented in real-time clinical evaluation system).

Regarding claim 51, Almosni/Hunt teaches a system of claim 45.
Almosni does not explicitly teach receives updated patient symptom information from the patient based on the generated treatment recommendation.
Hunt teaches the system receives updated patient symptom information from the patient based on the generated treatment recommendation (see Figs. 20-25, para [0031], para [0044], discloses real-time evaluation system receiving updated patient information based on treatment recommendation).

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan in view of  Almosni as applied to claim 32, and in further view of Hunt (US 2014/0243608) (hereinafter Hunt).
Regarding claim 36, Sudharsan/Almosni teaches a method of claim 32.
Sudharsan/Almosni does not explicitly teach wherein the confirming further comprises identifying the patient has reduced a severity of a symptom in the patient symptom data.
Hunt teaches confirming further comprises identifying the patient has reduced the severity of a symptom in the patient symptom data (see Fig. 3G, Figs. 22-25, para [0043], para [0138], discloses identifying a patient has reduce severity of a symptom in patient information presented in real-time clinical evaluation system).
Sudharsan/Almosni/Hunt are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni to identify severity of symptom from disclosure of Hunt. The motivation to combine these arts is disclosed by Hunt as “a need exists for ways to accurately evaluate benefits, side effects and other effects of a patient's medication, as they occur in real-time” (para [0006]) and identifying severity of symptom is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan in view of  Almosni as applied to claim 32, and in further of Rother et al. (US 2013/0224187) (hereinafter Rother).
Regarding claim 37, Sudharsan/Almosni teaches a method of claim 32.
Sudharsan/Almosni does not explicitly teach wherein the confirming further comprises identifying the patient has exacerbated a severity of a symptom in the patient symptom data.
Rother teaches wherein the confirming further comprises identifying the patient has exacerbated a severity of a symptom in the patient symptom data. (see para [0395], discloses identifying a patients exacerbated severity of symptoms of chronic obstructive pulmonary disease).
Sudharsan/Almosni/Rother are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni to identify exacerbated severity of symptom from disclosure of Rother. The motivation to combine these arts is disclosed by Rother as “monitoring the human for an improvement in one or more symptoms of the complement-associated disorder” (para [0147]) and identifying exacerbated severity of symptom is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2012/179489) (hereinafter Gupta) in view of Almosni as applied to claim 39, and in further view of Greene (US 2012/0310661) (hereinafter Greene).
Regarding claim 41, Gupta/Almosni teaches a medium of claim 39.
Gupta/Almosni does not explicitly teach notifying a caregiver that the patient has ignored the treatment recommendation.
Greene teaches notifying a caregiver that the patient has ignored the treatment recommendation (see para [0063], discloses automatic forwarding of patients non-adherence to recommended treatment to the patients doctor).
Gupta/Almosni/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 42, Gupta/Almosni teaches a medium of claim 39.
Gupta/Almosni does not explicitly teach providing an alert to the patient based on the determination that the patient has ignored the treatment recommendation.
Greene teaches providing an alert to the patient based on the determination that the patient has ignored the treatment recommendation (see para [0064], discloses presenting to the patient, non-adherence data from doctor to the patient to review).
Gupta/Almosni/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Almosni in view of Hunt as applied to claim 45, and in further view of Rother et al. (US 2013/0224187) (hereinafter Rother).
Regarding claim 49, Almosni/Hunt teaches a system of claim 45.
Almosni/Hunt do not explicitly teach wherein the symptom engine identifies that the patient has exacerbated a severity of one or more symptoms in the patient symptom information.
Rother teaches wherein the symptom engine identifies that the patient has exacerbated a severity of one or more symptoms in the patient symptom information (see para [0395], discloses identifying a patients exacerbated severity of symptoms of chronic obstructive pulmonary disease).
Almosni/Hunt/Rother are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni/Hunt to identify exacerbated severity of symptom from disclosure of Rother. The motivation to combine these arts is disclosed by Rother as “monitoring the human for an improvement in one or more symptoms of the complement-associated disorder” (para [0147]) and identifying exacerbated severity of symptom is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Almosni in view of Hunt as applied to claim 45, and in further view of Greene.
Regarding claim 50, Almosni/Hunt teaches a system of claim 45.
Almosni/Hunt does not explicitly teach the system notifies a caregiver of results of the comparison from the symptom engine.
Greene teaches notifying a caregiver that the patient has ignored the treatment recommendation (see para [0063], discloses automatic forwarding of patients non-adherence to recommended treatment to the patients doctor).
Almosni/Hunt/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni/Hunt to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159